DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment, filed 3/31/21, has been entered. Claims 14-30 are pending with claims 1-13 being previously cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, 21, 23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mailly et al. (US 20170362905), alone.
Regarding claims 14 and 23: Mailly discloses a method and apparatus for aligning a movable first pipe 34 coaxially with a substantially stationary second pipe 8 to prepare a threaded end portion of the first pipe for engagement with a threaded end portion of the second pipe (Fig. 1; [0024], [0025]). Mailly discloses a first and second triangulation device 54, 56 for determining a position of the second pipe and of a central end portion of the first pipe being closest to the second pipe, and configured 
Mailly does explicitly state that the amount of calculated deviation includes horizontal deviation, that the measurements relate to the center line of the second pipe, or that the outputted first guiding signal is indicative of the horizontal deviation 
Mailly does not explicitly discuss step g (determining a first pipe direction vector and a second pipe direction vector), step h (calculating direction and amount of any inclination of the first pipe direction vector with respect to the second pipe direction vector), step i (outputting a second guiding signal indicative of direction and amount of inclination calculated in step h), and step j (adjusting the inclination of the first pipe according to the second guiding signal). However, as discussed above, Mailly’s computational analysis would implicitly involve the determination of vectors and inclination when determining the directional instructions required to align the mating pipe threads and to successfully thread the pipes together. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that Mailly’s computational analysis would implicitly involve the determination of vectors and inclination when determining the directional instructions required to align the mating pipe threads and to successfully thread the pipes together. As mathematical manipulation is notoriously well-known in the art and 
Regarding claim 15: Mailly does not explicitly discuss repeating steps g to k. However, Mailly teaches that repetition is necessary to train the image processing technique so as to provide accurate 3D information ([0040], [0041]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have repeated Mailly’s computational analysis steps. As it is notoriously well-known in the art that tracking a moving element, by computer, is an process of iteration, it would have been within routine skill to repeat the steps of determining a moving objects position until that object moves into a desired position. Such a repetitive operation would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 17: Mailly discloses providing the first guiding signal and the second guiding signal as input signals for controlling an automatic pipe handling apparatus ([0006], [0020], [0028], [0030], [0035], [0038], [0046]). 
Regarding claims 21 and 28-30: Mailly discloses obtaining triangulation measurements via a 3D sensor apparatus selected from a group consisting of: laser scanning apparatus, acoustic scanning apparatus, radar apparatus, stereo camera, combined with triangulation algorithms, or a combination of two or more thereof (abstr.; [0006], [0028], [0030], [0035], [0038], [0046]).
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mailly et al. (US 20170362905) in view of Rogers et al. (US 20040174163).
Mailly discloses the invention substantially as claimed and as discussed above.
Regarding claims 16 and 27: Mailly does not explicitly disclose providing the first guiding signal and the second guiding signal as visual and/or audible signals to an operator. Rogers discloses that a signal can comprise visual and/or audible signals to an operator ([0020]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus of Mailly so that the first guiding signal and the second guiding signal are visual and/or audible signals to an operator. As Rogers teaches audio and/or visual alarms for detection by an operator, it would have been within routine skill to add visual and/or audible signals to the system of Mailly for alerting an operator. As visual and/or audible signals are notoriously well-known in the art, such a simple addition would have been predictable with a reasonable expectation for success and no unexpected results.
Allowable Subject Matter
Claims 24-26 are allowed.
Claims 18-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments and arguments, filed 3/31/2021, with respect to the rejections of claims 14-30 have been fully considered and they are at least partially 
The examiner appreciates the applicant’s thorough explanation of the instant invention and the perceived distinguishing features. Although the examiner finds the arguments compelling, the examiner finds that the as-recited claims are broader than argued and thus do not preclude the examiner’s rejections.
The examiner believes that applicant has misinterpreted at least part of the examiner’s rejection. The applicant, at page 10 of 13, states that the examiner appreciates that Mailly does not disclose or suggest claim 14 steps g-I, thus making the invention novel. Although the applicant is correct that the examiner did not find the exactly worded disclosure in Mailly, the examiner did explain that Mailly’s computational analysis implicitly discloses these steps (see rejection above). The examiner finds that the as-recited claims are broad enough so as to not preclude the examiner’s interpretation. The claim recitations are found to be broad, as they do not specifically identify the recited components based on positional relationships to each other. 
Applicant argues that Mailly presupposes that the moving tubular and the stationary tubular are oriented vertically and thus performs no analysis after the threads abut. The examiner disagrees as Mailly, throughout the disclosure, states that the positioning information is used to align the tubulars and place the threaded ends into contact prior to allowing the pipe handler to screw the pipes together. Therefore, Mailly is found to disclose positional and directional alignments up to a point that the threads are screwed together. The claims as-recited do not provide any further distinguishing structural relationships or steps to preclude the examiner’s findings. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/5/2021